Citation Nr: 0928109	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-09 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, with hypertension, to include as due to exposure to Agent 
Orange. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A video conference hearing was held in June 2006, with the 
Veteran sitting at the Cleveland RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2008) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

In January 2007, the Board remanded the Veteran's claim in 
order to attempt to verify his service in Vietnam by 
requesting records from the National Personnel Records Center 
(NPRC) and the U.S. Army & Joint Services Records Research 
Center (JSRRC).  In July 2008, the Appeals Management Center 
(AMC) contacted the NPRC.  A follow up request was sent in 
October 2008.  In December 2008, the NPRC responded that 
Morning Reports for the Veteran's unit from April to May 1967 
were enclosed.  

Although the AMC did not comply with the Board's instruction 
to request information from the JSRRC, the Board was mistaken 
to have given this instruction to the AMC.  In this regard, 
although the JSRRC provides unit records of where Veterans' 
units are located, it would not have temporary duty 
assignments (TDY) for one particular soldier who may have 
been detailed away from his unit.  In most cases, if a 
Veteran has not kept TDY orders, the JSRRC would not have 
such individualized records.  Therefore, the Board concludes 
that although the RO did not comply with this instruction, it 
was unnecessary for proper development of this claim, and the 
Board will not remand the case again for such unnecessary 
compliance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

Accordingly, the Board finds that its remand directives have 
been substantially complied with, and will proceed with the 
adjudication of the merits of the Veteran's claim.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The record does not reflect that the Veteran had active 
service within the land borders of the Republic of Vietnam.

3.  There is no presumption of exposure to herbicides/Agent 
Orange in this case and the record is entirely negative for 
any factual, verifiable or corroborating evidence supporting 
the Veteran's contentions of exposure to herbicides/Agent 
Orange during service.

4.  The Veteran has not been shown to currently have diabetes 
mellitus, type II, with hypertension, that is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Diabetes mellitus, type II, with hypertension, was not 
incurred in military service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in December 2003.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, 
service personnel records and private treatment records 
pertinent to the years after service.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case. 

The Board concludes an examination is not needed in this case 
because the Veteran's service treatment records are absent 
for evidence of diabetes mellitus, type II, or hypertension.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms").  Although the Veteran currently has diabetes 
mellitus, type II, with hypertension, there is no indication 
in the record of a causal connection between this diagnosis 
and the Veteran's service, to include any exposure to 
herbicides.  See Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 
2003) (noting that the Board has no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service).  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R.  
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

For purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" means that a claimant must have 
been present within the land borders of Vietnam to obtain the 
benefit of the presumption of herbicide exposure.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

In this case, the Veteran is claiming diabetes mellitus, type 
II, as a result of herbicide exposure during service.  
Specifically, he contends that while stationed in Okinawa, he 
received a TDY to Cam Ranh Bay, Vietnam, in May 1967.  He 
testified at his June 2006 hearing that he served in Vietnam 
for approximately 3 weeks off-loading tractor trailers on a 
ship.  However, the record does not reflect any documentation 
that the Veteran was present within the land borders of 
Vietnam, nor has the Veteran submitted any evidence verifying 
any exposure to herbicides during service.  In this regard, 
the RO submitted a request to the NPRC in January 2004 
requesting dates of service in Vietnam.  The NPRC responded 
later that same month that there was no evidence in the 
Veteran's file to substantiate any service in Vietnam.  

Subsequently, pursuant to the Board's January 2007 remand 
instructions, the AMC contacted the NPRC in July 2008 and 
October 2008, requesting records to possibly verify the 
Veteran's service in Vietnam.  The NPRC responded in December 
2008 with Morning Reports from the Veteran's unit dated in 
April and May 1967; however these Morning Reports did not 
show any TDY orders.  Furthermore, the Board notes 
documentation that the Veteran was in Okinawa in May 1967.  
In this regard, the Veteran received an Article 15 punishment 
for Acts performed on May 13 and 14, 1967 in Okinawa.  In 
addition, his discharge examination was conducted on May 9, 
1967 also in Okinawa.  As was noted above, the AMC did not 
contact the JSRRC for possible verification of the Veteran's 
alleged Vietnam service.  However, as was also noted above, 
the only facility likely to have such records is the NPRC, 
which replied that there was no evidence of Vietnam service 
in the Veteran's records.  Therefore, the Board finds that 
the presumption of exposure to herbicides does not apply in 
this case.

Nonetheless, the general rules governing service connection 
can still be used to establish the Veteran's service 
connection claim.  38 C.F.R. §§ 3.303(a) (service connection 
means that the facts, shown by evidence, establish that a 
particular disease resulting in disability was incurred 
coincident with service in the Armed Forces); 38 C.F.R. § 
3.303(d) (presumptive provisions are not intended to limit 
service connection so that when they do not establish service 
connection, direct service connection may establish a claim 
when the evidence warrants it).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for diabetes 
mellitus, type II, with hypertension.  The Veteran's service 
treatment records are negative for any complaints, treatment, 
or diagnosis of diabetes mellitus, type II, with 
hypertension.  In fact, the Veteran's May 1967 separation 
examination found endocrine system and heart to be clinically 
normal.  Moreover, the medical evidence of record does not 
show that the Veteran sought treatment for diabetes mellitus, 
type II, with hypertension, immediately following his period 
of service or for many years thereafter.  Therefore, the 
Board finds that diabetes mellitus, type II, with 
hypertension, did not manifest during service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that diabetes 
mellitus, type II, with hypertension, manifested during 
service or within close proximity thereto, the medical 
evidence of record does not link the Veteran's current 
diabetes mellitus, type II, with hypertension, to his 
military service.  As noted above, the medical evidence does 
not show that there was an event, disease, or injury in 
service to which his current diabetes mellitus, type II, with 
hypertension could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there any competent 
medical evidence of record, which links any current disorder 
to a disease or injury in service, to include exposure to 
herbicides.

Although the Veteran may sincerely believe that his diabetes 
mellitus, type II, with hypertension, was caused by herbicide 
exposure during active service, the Veteran, as a lay person, 
is not competent to testify that his current diabetes 
mellitus, type II, with hypertension, was caused by his 
military service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that diabetes mellitus, type II, 
with hypertension, did not manifest during service and has 
not been shown to be causally or etiologically related to an 
event, disease, or injury in service, to include herbicide 
exposure.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for diabetes mellitus, type II, with 
hypertension.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes 
that service connection for diabetes mellitus, type II, is 
not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, with hypertension, claimed as due to herbicide exposure, 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


